Appeal by the People from an order of the County Court, Rockland County, dated Hovember 30, 1972, which granted defendants’ motion pursuant to CPL 710.20 to suppress the use in evidence upon the trial of any intercepted telephone conversations of defendants and any physical evidence obtained by the People as a result thereof. Order reversed, on the law and the facts, and motion denied. We are of the opinion that the eavesdropping warrant was issued upon probable cause, which is to be found in the affidavit of investigator Whelan (see Brinegar v. United States, 338 U. S. 160, 173). Latham, Acting P. J., Gulotta, Brennan and Benjamin, JJ., concur; Shapiro, J., dissents and votes to affirm on the opinion of Judge Gallucci in the County Court.